DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (U.S. Patent No.: 4,788,805), hereinafter referred to as Shaw ‘805.

Regarding claim 1, Shaw ‘805 discloses a system (10) for covering and sealing an installed air conditioner (29) that is comprised of:  5a flexible enclosure member (13) having the same form as and nominal internal dimensions at least equal to, the part of the air conditioner that projects from a surface or wall (11) within which said air conditioner is installed {as shown in Figs. 1-2: Col 1, lines 59-62, Col 2, lines 1-5 and lines 14-17, Col 3, lines 31-51 and Col 4, lines 41-45}; said enclosure member having a flange (20) integrally formed along the periphery 

20Regarding claim 3, Shaw ‘805 discloses the cover according to Claim 1 in which the flexible enclosure member is made from a plastic {see Col 2, lines 1-3}.  

Claims 7-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs (U.S. Patent No.: 5,125,197), hereinafter referred to as Fuchs ‘197.

Regarding claim 7, Fuchs ‘197 discloses an improved cover (10) for an air conditioner (12) that is comprised of two flexible enclosure members (24/28) that are joined together to form a seal around said air conditioner with the first flexible enclosure member being open on both the wall and non-wall ends and the second enclosure member being open on one end and closed on the other {as shown in Figs. 1 and 4: Col 1, lines 35-38 and Col 2, lines 19-48}.  

Regarding claim 8, Fuchs ‘197 discloses the cover of Claim 7 in which the first flexible enclosure member projects from the wall a distance nominally larger than the distance the air conditioner sleeve projects from the wall (see Fig. 4: Col 2, lines 30-35}.  

10Regarding claim 9, Fuchs ‘197 discloses the cover of Claim 7 in which the first flexible enclosure member has affixed to the inner periphery of its non-wall end a flexible element that 

Regarding claim 10, Fuchs ‘197 discloses the cover of Claim 7 in which the first flexible enclosure member has affixed 15to the outer periphery of its non-wall end, one element of a fastening system (62) and the second enclosure member (24) has affixed to its periphery at the open end, the opposite element of the fastening system such that by mating or joining the two fastener elements, the cover seals the entire air conditioner {as shown in Fig. 3:  Col 3, lines 38-44}.  

Regarding claim 19, Fuchs ‘197 discloses a trim (28) for the cover of Claim 1 that has the same approximate dimensions as the enclosure member flange and the same separable fastening element attached thereto {as shown in Figs. 1, 3 and 4: Col 2, lines 25-35}.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Valkenburg (U.S. Patent No.: 4389827), hereinafter referred to as Van Valkenburg ‘827.

Regarding claim 15,  Van Valkenburg ‘827 teaches a system for covering and sealing an air conditioner (16) that is comprised of: a rigid enclosure member (10) having the same form as and nominal internal dimensions at least equal to, the part of the air conditioner that projects from the surface within which said air conditioner is installed {as shown in Figs. 1-5: Col 1, lines 7-10, line 60 through Col 2, line 21and lines49-68};  10said enclosure member having a flange (12) integrally formed along the periphery of its open end such that said flange forms a plane parallel to the surface within which the air conditioner is installed {as shown in Figs. 1-3: Col 2, lines 49-63, wherein a notched leading edge (12) constitutes a flange}; said flange has affixed to it a separable element of a fastening system (18) {as shown in Fig. 3: Col 3, lines 17-33}; the opposite element of said fastening system being affixed to the surface 15through which the air conditioner projects such that mating or joining the fastening system elements forms a complete 

Regarding claim 16, Van Valkenburg ‘827 teaches the cover according to Claim 15 in which the enclosure member is formed from plastic {see Col 1, lines 60-68}.  

Regarding claim 17, Van Valkenburg ‘827 teaches the cover according to Claim 15 in which the enclosure member is fabricated from sheets of aluminum or steel {see Col 1, lines 18-22}.  

Claim Rejections - 35 USC § 103
2.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw ‘805, in view of Boroson (U.S. Patent No.: 4,625,784), hereinafter referred to as Boroson ‘784.

Regarding claim 2, Shaw ‘805 discloses the cover according to Claim 1 except the limitation of the flexible enclosure member is made from a fabric.
Boroson ‘784 teaches: the concept of the flexible enclosure member is made from a fabric {see Col 1, line 39-50}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shaw ‘805 flexible enclosure member by the flexible enclosure member Boroson ‘784 so as to include the use of the flexible enclosure member made from a fabric, in order to facilitate reduction of cost of production of the indoor air conditioner cover {see Col2, lines 12-21}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Shaw ‘805 in view of Boroson ‘784 to obtain the invention as specified in claim 2.
  
Claims 4, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw ‘805, in view of Van Valkenburg ‘827.

Regarding claim 4, Shaw ‘805 discloses the cover according to Claim 1, except the limitation of the fastening system is a hook and loop fastener. 
Van Valkenburg ‘827 teach: the concept of the fastening system is a hook and loop fastener {see Col 2, lines 30-33 and lines 66-68}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shaw ‘805 fastening system by the fastening system of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Shaw ‘805 in view of Van Valkenburg ‘827 to obtain the invention as specified in claim 4.

Regarding claim 6, Shaw ‘805 discloses the cover according to Claim 1, except the limitation of the fastening system is comprised of 30a flexible magnetic strip and sheet metal strips.  
Van Valkenburg ‘827 teach: the concept of the fastening system comprising 30a flexible magnetic strip and sheet metal strips {see Col 3, lines 9-15}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shaw ‘805 fastening system by the fastening system of Van Valkenburg ‘827 so as to include the use of a flexible magnetic strip and sheet metal strips, in order to facilitate firm attachment as long as desired; and easy detachment when need be.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Shaw ‘805 in view of Van Valkenburg ‘827 to obtain the invention as specified in claim 6.

Regarding claim 18, Shaw ‘805 teaches the cover according to Claim 1, except the limitations of the opposite element of the 25fastening system has an integral adhesive backing for affixing it to the surface or wall.
Van Valkenburg ‘827 teaches: the concept of the opposite element of the 25fastening system has an integral adhesive backing (18) for affixing it to the surface or wall {as shown in Fig. 3: Col 3, lines 17-33}.  
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shaw ‘805 fastening system by the fastening system of  Van Valkenburg ‘827, so as to include an integral adhesive backing (18) for affixing it to the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Shaw ‘805 in view of Van Valkenburg ‘827 to obtain the invention as specified in claim 18.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw ‘805, in view of Moynihan (U.S. PG Pub No.: 2009/0145153 A1), hereinafter referred to as Moynihan ‘153.

Regarding claim 5, Shaw ‘805 discloses the cover according to Claim 1, except the limitation of the fastening system is an open-end zipper. 
Moynihan ‘153 teaches: the concept of the fastening system is an open-end zipper {see ¶¶ [0026], [0033] and [0037]}.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shaw ‘805 fastening system by the fastening system of Moynihan ‘153, so as to include an open-end zipper, in order to facilitate removal of the cover as desired {Moynihan ‘153 - ¶ [0037}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Shaw ‘805 in view of Moynihan ‘153 to obtain the invention as specified in claim 5.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs ‘197, in view Van Valkenburg ‘827.

Regarding claim 12, Fuchs ‘197 discloses the cover of Claim 10 in which the fastening system is a hook and loop fastener.  

Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fuchs ‘197 fastening system by the fastening system of Van Valkenburg ‘827 so as to include the use of the fastening system is a hook and loop fastener, in order to facilitate firm attachment as long as desired; and easy detachment when need be.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Fuchs ‘197 in view of Van Valkenburg ‘827 to obtain the invention as specified in claim 12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs ‘197, in view of Moynihan ‘153.

Regarding claim 13, Fuchs ‘197 discloses the cover according to Claim 10, except the limitation of the fastening system is an open-end zipper.  
Moynihan ‘153 teaches: the concept of the fastening system is an open-end zipper {see ¶¶ [0026], [0033] and [0037]}.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fuchs ‘197 fastening system by the fastening system of Moynihan ‘153, so as to include an open-end zipper, in order to facilitate removal of the cover as desired {Moynihan ‘153 - ¶ [0037}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Fuchs ‘197 in view of Moynihan ‘153 to obtain the invention as specified in claim 13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw ‘805, in view of Ewald (U.S. Patent No.: 4,202,389), hereinafter referred to as Ewald ‘389.

Regarding claim 14, Shaw ‘805 discloses the cover according to Claim 1, except the limitation of the surface is a window frame.  
Ewald ‘389 teaches: the concept of the surface is a window frame {see Col 1, lines 5-10 and Col 5, lines 59-62}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fuchs ‘197 surface as taught by Ewald ‘389, to include a window frame, in order to prevent cold air and wind infiltration to enter the building through window aperture(s).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Fuchs ‘197 in view of Ewald ‘389 to obtain the invention as specified in claim 14.

Allowable Subject Matter
3.         Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4759194 A to Shapiro; Stephen S.
US 6061981 A to Nieves; Orlando
US 2992668 A to MARY COLLARD
US 5341860 A to Klein; Robert I.
US 4325229 A to DeZurik; Ted E.
US 4332114 A to Goebel; Virgil E. et al.
US 2711769 A to KATCHER HARRY B et al.
US 4068428 A to Peterson, III; O. James
US 7328589 B2 to Boone; Terry
US 20150168009 A1 to Otway; Kevin
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
01/20/2022